Title: Thomas Jefferson to Jean David, 13 January 1816
From: Jefferson, Thomas
To: David, Jean


          
            Sir
             Monticello Jan. 13. 16
          
          Your favor of Jan. 1. is recieved. you intimate in that a thought of going to the Patomac to examine the vines I mentioned to you. it was a Majr Adlam near the mouth of that river who sent me the wine, made from his own vineyard. but this was 7. or 8. years ago, and whether he still pursues the culture or is even still living I do not know. I should be sorry you should take such a journey on such an uncertainty. I will write to him by the next mail, and will even ask him to send me some cuttings of the vines.
          I have heard with great pleasure that you have had some conversation with Genl Cocke of the county adjoining this on the subject of his undertaking a vineyard under your direction. there is no person in the US. in whose success I should have so much confidence. he is rich, liberal, patriotic, judicious & persevering. I understand however that all his arrangements for the present year being made, he cannot begin on the vineyard till the next. but should you go to Kentucky in the spring as you suggest, it will be too late for this year, & no certainty when you get there. should you not be engaging in any thing about Richmond, I wish you could come and see this part of the country. I shall be glad of your company here until you can come to a final determination. Colo Monroe, our Secretary of state, whose seat is within 2 or 3. miles of me, has a fine collection of vines which he had selected & brought with him from France with a view to the making wine. perhaps that might furnish something for you. you will here too be within a few hours ride of Genl Cocke, should any communications with him be desired. we must endeavor some how to get over the difficulty of the present year, which if you favor us with a visit, may perhaps be contrived. Accept my best wishes for it & assurances of respect
          Th Jefferson
        